ORDER OF REMAND
PER CURIAM.
The Appellant, the City of East Providence, appeals from an order entered by the Bankruptcy Court for the District of Rhode Island Bkrtcy., 17 B.R. 765 which preliminarily enjoined the City of East Providence from refusing to renew the liquor license of the Debtor, F.G.M. Associates, Inc.
The bankruptcy court entered the preliminary injunction on February 19, 1982, pending a determination of state court appeal by the debtor of the refusal to renew the liquor license.
The panel has been advised of two significant changes in circumstances since the initial order of the bankruptcy court. These circumstances are:
(1) The Chapter 11 has been converted to a Chapter 7.
(2) The Chapter 7 trustee has advised the panel that he does not plan to pursue the state court appeal.
These changes in circumstances may now moot the need for the restraining order. Therefore, we remand this proceeding to the bankruptcy court so the court may, within the next 45 days, dissolve the preliminary injunction or make additional findings which would support a continuation of the injunction.